Opinion by
Judge Lindsay :
The possession of the note upon which this action is founded is strong presumptive evidence that the alleged balance has not been paid! The fact that the credit was entered on the day of Kendrick’s sale, tends to show that upon settlement of Lee’s purchase and the money and note then received by him, the note was entitled to the credit given.
The execution of the ninety-seven-dollar-note afterwards strengthens the presumptions. No reason is shown why the *552note sued on was not taken up if paid off, either at the time of appellant’s sale, or when the ninety-seven-dollar-note was executed.

Frail, for appellant.


Harrison, Hunt, for appellee.

The fact that this last note purports to be for rent may be accounted for upon the idea that the two was sold or not returned by Kendrick were then settled for.
His liability on that account grew out of the rent contract. It seems to us the judgment of the circuit court is sustained by a preponderance of the evidence. Judgment affirmed.